  Case: 4:20-cv-00062-RLW Doc. #: 13 Filed: 03/09/20 Page: 1 of 1 PageID #: 60




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BROOKE SEGREST,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
         V.                                           )       No. 4:20CV62 RL W
                                                      )
NATIONAL AVIATION SERVICES, LLC,                      )
                                                      )
                Defendant.                            )

                                     ORDER OF DISMISSAL

         Pursuant to the parties' joint Stipulation of Dismissal with Prejudice (ECF No. 12),

         IT IS HEREBY ORDERED that Plaintiff Brooke Segrest's claims against Defendant

National Aviation Services, LLC are DISMISSED with prejudice, each party to bear its own

costs.

         IT IS FURTHER ORDERED that the Rule 16 Conference, previously set for April 10,

2020 at 11 :00 a.m., is CANCELED.

Dated this 9th day of March, 2020.



                                                      UNITED STATES DISTRICT JUDGE
